Exhibit 10.2

 

BEACON POWER CORPORATION

 

WARRANT AMENDMENT AND EXERCISE AGREEMENT

 

This Agreement (the “Agreement”) dated October 3, 2011 relates to (i) Warrant
Number A-8 dated December 23, 2010 (the “Warrant”) issued by Beacon Power
Corporation, a Delaware corporation (the “Company”) to Pacific Capital
Management LLC (the “Holder”), pursuant to which the Holder is entitled to
subscribe for and purchase up to 441,274 (after giving effect to all stock
splits and reverse stock splits on or prior to the date hereof) shares of the
voting common stock of the Company, par value $0.01 per share (the “Common
Stock”). Capitalized terms used but not defined in this Agreement have the
meanings given to them in the Warrant.

 

WHEREAS, the Company and the Holder wish to amend the Warrant, and the Holder
wishes to exercise the Warrant in part according to its amended terms;

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

Amendments.

 

1.1                                 The definition of “Exercise Price” in
Section 1(b) of the Warrant is hereby amended and restated in its entirety as
follows:

 

“(b) Exercise Price.  For purposes of this Warrant, “Exercise Price” means
$0.30, after giving effect to all stock splits and reverse stock splits on or
prior to October 3, 2011, subject to further adjustment as provided herein.”

 

1.2                                 All other terms of the Warrant shall remain
unchanged.

 

The Holder agrees to exercise the Warrant in part for 250,000 shares of Common
Stock (the “Exercise”) at the amended terms on the date hereof, and to deliver
concurrently with the execution of this Agreement an exercise notice with
respect to such Exercise.

 

The Company represents, warrants and agrees that:

 

it has all the requisite authority and power to enter into and consummate the
transactions contemplated herein and such transactions shall not contravene any
contractual, regulatory, statutory or other obligation or restriction applicable
to the Company;

 

this Agreement has been duly and validly authorized, executed and delivered by
the Company, and shall constitute a legal, valid, and binding obligation of the
Company, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
whether in a proceeding in equity or at law;

 

it has a sufficient number of authorized and unissued shares of voting common
stock to issue upon the Exercise; and

 

any shares issued to Holder pursuant to the Exercise shall be registered under
the Company’s effective shelf registration statements on Form S-3 (File
No. 333-152140 and 333-161648) and shall be freely tradable, subject to the
accuracy of Holder’s representations in Section 4.4 below.

 

The Holder  represents and warrants that:

 

it has the authority to enter into the transactions and consummate the
transactions contemplated herein and such transactions shall not contravene any
contractual, regulatory, statutory or other obligation or restriction applicable
to the Holder;

 

this Agreement has been duly and validly authorized, executed and delivered by
the Holder, and shall constitute a legal, valid, and binding obligation of the
Holder, enforceable against it in accordance with its terms, except as the
enforcement

 

1

--------------------------------------------------------------------------------


 

thereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles whether in a
proceeding in equity or at law;

 

it has sufficient knowledge and experience in financial and business matters so
as to be capable of bearing the economic risks of participation in this
Agreement, and it is capable of evaluating the merits and risks of participating
in this Agreement, including any risks associated with surrendering certain
rights related to the Warrant; and

 

it is not an affiliate of the Company as such term is defined in Rule 144
promulgated under the Securities Act of 1933, as amended.

 

Miscellaneous. This Agreement may be executed in multiple original counterparts,
each of which shall be an original, but all of which shall constitute one and
the same Agreement.  This Agreement and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of October 3, 2011.

 

 

 

THE HOLDER:

 

 

 

 

Pacific Capital Management LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

Beacon Power Corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------

 